IN THE
                        TENTH COURT OF APPEALS

                               No. 10-16-00107-CV

                   IN THE INTEREST OF K.G., A CHILD



                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. C15-24139-CV


                                      ORDER


      Appellant’s Motion for Rehearing, filed on May 12, 2016, is denied.



                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed May 26, 2016